Citation Nr: 1546590	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for gastritis with irritable duodenal bulb.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  Jurisdiction is now with the VA Regional Office in Reno, Nevada (RO).


REMAND

The Veteran's claim was remanded to the RO in March 2014 to schedule him for a hearing before the Board, which the Veteran attended in July 2015.  Accordingly, the Board finds that there has been substantial compliance with its March 2014 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Following the Board's March 2014 remand, the RO associated additional VA medical treatment records with the Veteran's electronic claims file, which has not yet been considered by the RO.  The RO failed to provide the Veteran with a supplemental statement of the case considering this new evidence, and instead improperly returned the Veteran's claim to the Board.  Although the Veteran filed a waiver of RO jurisdiction at his hearing before the Board, that waiver only pertained to the medical evidence he submitted at the hearing that day.

Under VA regulations, the RO is required to issue a supplemental statement of the case if, pursuant to a remand by the Board, it develops the evidence or cures a procedural defect.  See 38 C.F.R. § 19.31(c).  The regulations provide two exceptions to that requirement.  In this situation, a supplemental statement of the case is not required (1) where the only purpose of the remand is to assemble records previously considered by the RO and properly discussed in a prior statement of the case or supplemental statement of a case, or (2) where the Board specified in the remand that a supplemental statement of the case was not required.  Id.  The facts of the Veteran's claim do not fall under either exception, and therefore, a remand is required for the RO to consider the additional evidence in the first instance.  Id.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain any outstanding VA treatment records.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

